RUSSELL, Judge.
This case involves a petition for a writ of certiorari.
This case originated by way of a motion to show cause why the petitioner should not be held in contempt for failure to pay an arrearage for child support. The circuit court entered an order, finding the petitioner in contempt of court for failing to comply with the court’s prior orders, and awarded the respondent attorney fees and court costs in the amount of $329.
The petitioner filed a motion for rehearing, and a special master was ordered to determine the amount of child support ar-rearage still due. On June 13, 1989, the *1103trial court ratified the report of the special master as its order. The petitioner requests that this court issue a writ of certio-rari so that we may review the propriety of the trial court’s award of attorney fees to the respondent. We deny the writ.
Section 30-2-54, Ala.Code 1975 (1983 Repl.Vol.), specifically vests the trial court with discretion in awarding attorney fees in child support cases. It provides:
“In all actions for divorce or for the recovery of alimony, maintenance or support in which a judgment of divorce has been issued or is pending and a contempt of court citation has been made by the court against either party, the court may, of its discretion, upon application therefor, award a reasonable sum as fees or compensation of the attorney or attorneys representing both parties.”
(Emphasis added.)
In light of this authority, the trial court’s award of attorney fees was proper and within its discretion. We, therefore, deny the petition for writ of certiorari.
The respondent has requested an attorney’s fee for representation on appeal. That request is hereby granted in the amount of $400.
WRIT DENIED.
INGRAM, P.J., and ROBERTSON, J., concur.